PER CURIAM.
Having carefully reviewed the record and considered the arguments of counsel, we conclude that the trial court did not abuse its discretion when it denied appellant’s motion to intervene. Accordingly, we affirm that order. As appellant correctly concedes, our disposition of that issue moots all of the remaining issues, including the propriety of the denial of the motion requesting that the trial judge re-cuse himself. Accordingly, the petition seeking a writ of prohibition is denied.
BARFIELD, C.J., WEBSTER and BENTON, JJ., CONCUR.